Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
 
Response to Amendment
2.	Claims 55, 57-59 have been amended and claim 75 added as requested in the amendment filed on September 21, 2022. Following the amendment, claims 55-61 and 63-75 are pending in the instant application.
3.	Claims 55-61 and 63-75 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on September 21, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

6.	Claim 61 stands rejected on the basis that it contains an improper Markush grouping of alternatives for reasons of record in section 6 of Paper mailed on February 14, 2019, section 6 of Paper mailed on August 06, 2021, within the Examiner’s Answer of December 18, 2019, PTAB decision of March 22, 2021 and in section 5 of Paper mailed on March 21, 2022. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
Applicant refers to amendment to claim 61 at p. 7 of the Response. While this has been fully considered, the argument is not persuasive because claim 61 has not been amendment, see claim 61 “previously presented”. Applicant’s arguments at pp. 7-8 of the Response are essentially the same as presented earlier, fully considered and answered by the Examiner. Applicant’s reference to PTAB decision in an unrelated case, Appeal No. 2021-003776, is acknowledged. Applicant is advised that examination of one patent application has no effect on examination of another independent patent application. The Examiner maintains the same position and the rejection is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 55-61 and 63-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 55, as amended, is vague and indefinite for reasons that follow.
Claims 55 is directed to a kit for assaying and or/measuring one or more “biomarkers of a panel”. The claim does not provide any further explanation as what biomarker is for. There is also no further reference to a panel within the claim, as presented. Next, the claimed kit comprises essentially three sets of peptides, termed “reference peptides for each biomarker”, which are tau protein, protein of SEQ ID NO: 1 and of SEQ ID NO: 2. Applicant is advised that presence of the limitations “biomarker” and “reference peptide[s] for a [each] biomarker” raises issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of written description, see section 11 below, because the claim is not limited to any fragment or isoform of the proteins of SEQ ID NO: 1, 2 and 29 but to only those that are reference peptides for the biomarkers. Furthermore, the recitation of “a kit for assaying and or measuring one or more biomarkers of a panel” is considered a functional language. MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim' and thus be indefinite” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, the claim recites a kit but then defines it by the intended use − for assaying and/or measuring one or more biomarkers of a panel. While a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is unclear what material/structural or manipulative differences are encompassed by defining the intended use of the kit with respect to the essential components of the kit – fragments and isoforms of the full-length proteins. Since the claim fails to meet the criteria set forth in MPEP 2173.05(g), then the claim is rejected as being indefinite. This affects all depending claims.
9.	Claim 63 further narrows the sample of claim 55; however, the sample appears not a part of the kit as in claim 55. This makes claim 65 either indefinite or a duplicate claim of claim 55. Clarification is required.
10.	Similarly, claim 75 is either a duplicate claim of claim 55, which already recites three sets of reference peptides, or is indefinite because it is not obvious what peptides are added to the kit of claim 55. Clarification is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 55-61 and 63-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 55 and all depending claims specifically require possession of fragments and isoforms of peptides that are defined by reference to SEQ ID NO: 1, 2 and 29, wherein the fragments and isoforms are further specifically limited to those suitable for their use as reference peptides in a kit for assaying and/or measuring biomarkers. The claims do not require that these fragments and isoforms possess any particular conserved structure or other disclosed distinguishing feature.  Thus, the claims are drawn to a genus of polypeptides that is defined only by sequence identity coupled with a desired function. However, the instant specification fails to describe the entire genus of proteins, which are encompassed by these claims.  
MPEP §2163(I)(A) states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a partial structure and reference to the intended use.  There is not even identification of any particular portion of the structure that must be conserved. The specification does not provide a complete structure of those reference peptides for each biomarker that are isoforms and fragments of proteins of SEQ ID NO: 1, 2 or 29, and fails to provide a representative number of species for the recited genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Conclusion
12.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
November 14, 2022